OPINION ON MOTION FOR REHEARING OR TRANSFER
SHRUM, Judge.
Mother’s Motion For Rehearing or in the Alternative Application For Transfer to the Missouri Supreme Court makes the following arguments to which this court responds.
Mother contends that this court improperly ignored her thirteenth point and fourteenth point relied on. She says that these points presented issues of jurisdiction, specifically, whether Judge McBeth had authority to enter any orders in this case. Consequently, argues Mother, she was entitled to appellate review of these claims because if Judge McBeth lacked authority to hear the case, then all orders entered by him would be null and void, including the judgment that approved the settlement.
Preliminarily, we note that Mother’s motion for rehearing or for transfer mischarae-*381terizes the points in question, follows: They read as
“XIII. JUDGE ANDERTON ERRED IN GRANTING THE GUARDIAN AD LITEM’S UNTIMELY REQUEST FOR CHANGE OF JUDGE WHERE MOTHER WAS NOT GIVEN AN OPPORTUNITY TO CHALLENGE THE CHANGE PRIOR TO RECUSAL AND ESPECIALLY WHERE THE RECORD DEMONSTRATES MOTHER WAS ACTUALLY PREJUDICED BY THE RECUSAL, AND JUDGE ANDERTON ERRED BY FAILING TO RENDER A DECISION ON MOTHER’S REQUEST FOR RECONSIDERATION OF HIS RECUSAL; JUDGE ANDERTON ERRED BY FAILING TO APPLY DUE PROCESS STANDARDS TO MOTHER IN THIS REGARD AND MOTHER’S SUBSTANTIAL RIGHTS WERE ADVERSELY AF- ' FECTEDASARESULT.
“XIV. ALTERNATIVELY, JUDGE McBETH ERRED IN SUBSEQUENTLY DENYING MOTHER’S TIMELY REQUEST FOR CHANGE OF JUDGE WHERE SAID REQUEST WAS FILED WITHIN FIVE DAYS AFTER NOTICE OF TRIAL WAS FILED AND WHERE THE DENIAL RESULTED IN ACTUAL PREJUDICE TO MOTHER AND WHERE THE ISSUE IS NOT MOOT IN THAT THE JUVENILE COURT HAS CONTINUING JURISDICTION OVER ANY MOTIONS FOR MODIFICATION AND OR TERMINATION THE PARTIES MAY SUBSEQUENTLY FILE IN THIS MATTER, AND ALTERNATIVELY JUDGE McBETH ERRED IN REFUSING TO GRANT MOTHER’S REQUEST FOR CHANGE OF JUDGE FOR CAUSE BASED UPON THE PREDISPOSITION DEMONSTRATION BY JUDGE McBETH AGAINST MOTHER AND HER COUNSEL, AND AS A RESULT OF THE TRIAL COURT’S ERRORS, MOTHER’S SUBSTANTIAL RIGHTS WERE ADVERSELY AFFECTED AND MOTHER DENIED DUE PROCESS.”
'Contrary to what Mother now argues, Points XIII and XIV as written do not clearly raise issues about Judge McBeth’s authority over this case. Even so, when an appellate court has any doubt about a trial court’s authority to enter a judgment, the reviewing court is obliged to examine the question. Team, Inc. v. Schlette, 814 S.W.2d 12, 13[2] (Mo.App.1991).
After a previously assigned judge voluntarily recused, the Missouri Supreme Court on December 14,1995, assigned Judge James P. Anderton of Hickory County to hear the case. On April 18, 1996, while the various lawyers and Mother were appearing before Judge Anderton, he “set the cause for trial at 9 AM on Aug. 7, 8 and 9.” The docket sheet entry on that date recites: “All present and notified.”
On April 22, 1996, the G.A.L. filed his request “pursuant to ... Rule 126.01” for “a change of judge from the Honorable James P. Anderton.” Judge Anderton sustained the G.A.L.’s motion per his written order filed on April 24, 1996. It appears from the record that this order was entered without Mother being given an opportunity to be heard and contest the form, timeliness, and sufficiency of the motion.
Upon learning that the G.A.L.’s motion for change of judge had been sustained, Mother requested a rehearing. She challenged Judge Anderton’s ruling on the basis that the G.A.L.’s motion was untimely and that she was not afforded an opportunity to be heard. We find no indication in the record that Mother’ motion to reconsider Judge Ander-ton’s order was ever ruled upon.
Mother now argues — without citation to on-point authority — that Judge Anderton’s allegedly improper sustension of the G.A.L.’s request for change of judge deprived the newly designated judge (Judge McBeth) of any authority to act in the case. We disagree.
The supreme court appointed Judge McBeth pursuant to its constitutional authority to “make temporary transfers of judicial personnel from one court ... to another as the administration of justice requires.” Mo. Const., art. V, § 6 (1945). Once Judge McBeth was transferred by supreme court order under Article V, Section 6 of the constitution, he was “clothed with au*382thority to hear the ease” and had “full jurisdiction and authority under the transfer order to try the ease on the merits....” State ex rel. Ellis v. Creech, 364 Mo. 92, 259 S.W.2d 372, 373-74 (1953). See Lansing v. Lansing, 736 S.W.2d 554, 558 (Mo.App.1987). Even if Judge Anderton erred in sustaining the G.A.L.’s motion to disqualify him — a finding we need not and do not make — Judge McBeth “was at least a de facto judge, since as a special judge of a court of general jurisdiction he purported to act under color of the authority of a supreme court appointment, made of record, and actually exercised the judicial functions he was appointed to assume.” State v. Householder, 637 S.W.2d 324, 327[3] (Mo.App.1982) (citing Brinkerhoff-Faris Trust & Sav. Co. v. Gaskill, 356 Mo. 61, 201 S.W.2d 274, 276 (1947)). “The lack of authority of a de facto judge is a matter of error, not jurisdiction” and can be waived. Householder, 637 S.W.2d at 327[3]. See Gaskill, 201 S.W.2d at 274.
Here, as in Gaskill and Householder, the question is not one of jurisdiction; it is a question of whether Judge Anderton erred when he sustained the G.A.L.’s motion. Since Mother consented to the entry of judgment in this case, we find she has waived the error, if any, stemming from Judge Ander-ton’s sustension of the G.A.L.’s motion to disqualify. See Cook v. Jones, 887 S.W.2d 740, 741[4] (Mo.App.1994).
Mother’s complaint about this court’s failure to address Point XIV presents a different issue. It arises from these additional facts.
The August 9-11 trial setting given by Judge Anderton on April 18,1996, still existed when he sustained the G.A.L.’s motion to disqualify him. The August trial setting remained in place when the supreme court assigned Judge Gerald McBeth of Vernon County to hear this case. The supreme court’s order designating Judge McBeth to try the case, dated May 16, 1996, was filed May 20,1996. A docket entry dated May 20 recites: “Parties Notified [of J. McBeth’s assignment].” Sixteen days later, on June 5, Judge McBeth held a “pretrial telephone” conference involving the lawyers for all parties. During this telephone hearing, Judge McBeth ruled on various pending motions, set a pre-trial hearing for June 17, 1996, struck the previous trial setting of August 7-9, and gave the case a new trial setting of September 4-6,1996. Judge McBeth memorialized his actions and rulings of June 5, 1996, by a “judgment entry” dated June 5 and filed June 14,1996.
On June 19, 1996, Mother filed an “Application for Change of Judge.” She alleged her motion was timely and complied with Rule 126.01. Judge McBeth overruled this motion on June 25, 1996, “as not timely filed.”
In her fourteenth point relied on, Mother states in conclusory fashion that her motion to disqualify the judge was timely as it “was filed within five days after notice of trial was filed.” With that as her premise, Mother argues that she was entitled to disqualify Judge McBeth as a matter of right and that he had no discretion but to grant the change of judge. Accordingly, she contends Judge McBeth lacked jurisdiction to hear the case and his orders, including the judgment that approved the settlement, were null and void. As authority, she cites State ex rel. Raack v. Kohn, 720 S.W.2d 941 (Mo.banc 1986), Miller v. Mauzey, 917 S.W.2d 633 (Mo.App.1996), Atteberry v. Hannibal Regional Hosp., 875 S.W.2d 171 (Mo.App.1994), and Breazeale v. Kemna, 854 S.W.2d 631 (Mo.App.1993). We agree that Mother has correctly characterized the rules of law announced in these cases. We do not agree that these rules have applicability here.
In pertinent part, Rule 126.01 (promulgated in 1987 effective January 1, 1988) reads:
“a. A change of judge of the juvenile court shall be ordered:
[[Image here]]
“2. Upon application of a party.
“b. The application must be filed within five days after a trial has been set, unless the trial judge has not been designated within that time, in which event the application must be filed within five days after the trial judge has been designated.”
Here, the August 5-9 trial date was set by Judge Anderton. Upon his disqualification, the trial was still set for those dates but no trial judge was designated. Once Judge McBeth was assigned or designated to hear the case, Mother had five days within which *383to file her application. By analogy, we deem what was said in State ex rel. Burns v. Goeke, 884 S.W.2d 60 (Mo.App.1994) to be apropos. Since a trial setting existed but a judge was not assigned, “[i]t is the identification of the judge which commences the time running.” Id. at 62. See Anderson v. Anderson, 861 S.W.2d 796 (Mo.App.1993).
Here, Rule 126.01(b) required Mother to assess the acceptability of Judge McBeth within a short time after his identity was determined and move for a change of judge before any proceedings on the record occurred. See Goeke, 884 S.W.2d at 62[3]. “There is no real justification for allowing a party thereafter to move for a change of judge simply because the judge’s rulings were contrary to the party’s position.” Id. Mother’s motion to disqualify Judge McBeth was not timely. Mother’s arguments to the contrary are denied.
Mother’s motion for rehearing or, in the alternative, for transfer to the Supreme Court of Missouri is denied.
PARRISH, P.J., and BARNEY, J., concur.